Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan et al. (US 2017/0203406) in view of Guichard et al. (US 2020/0277423).
Claims 10 and 16: Ganapathiappan et al. discloses a method including depositing a plurality of composite layers with a 3D printer to reach a target thickness, wherein depositing the plurality of composite layers includes dispensing one or more droplets of a curable resin precursor composition onto a support, wherein the curable resin precursor composition includes a first resin precursor component that includes a multifunctional acrylate oligomer; a second resin precursor component that comprises a monofunctional or multifunctional acrylate monomer; and a photoinitiator, wherein the curable resin precursor composition has a viscosity that enables the curable resin precursor composition to be dispensed to form a portion of a polishing article by an additive manufacturing process, curing and repeating for form a pad body (¶¶ 12, 48, 94, 244). 
Ganapathiappan et al. is silent as to the first resin precursor component that comprises a radiation curable semi-crystalline aliphatic polycarbonate urethane acrylate. However, Guichard et al. discloses a radiation curable resin formulation utilized in 3D printing including radiation curable semi-crystalline aliphatic polycarbonate urethane acrylates such as Sartomer CN8881 (¶ 201; tables 3-4), photoinitiators (¶¶ 124-129), and methacrylate monomers (¶ 198). As taught by Guichard et al., the radiation curable 3D resin composition has a high rate of cure and suitably high physical properties which “is highly desirable in many end-use applications, as productivity increases and other advantages can thereby be achieved” (¶¶ 2-3). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the formulation of Guichard et al. in the method of Ganapathiappan et al. in order to produce a product with a high rate of cure and suitably high physical properties which is highly desirable in many end-use applications, as productivity increases and other advantages can thereby be achieved.
Claims 11-12 and 18-20: Guichard et al. discloses Sartomer CN8881 useful as a urethane acrylate oligomer, and isobomyl acrylate and tetrahydrofurfuryl acrylate used as a monofunctional acrylate monomer (¶¶ 122, 193). Guichard et al. discloses the photoinitator being 0.1 % to 5 % by weight (¶ 129), which overlaps the claimed range, about 50% of the acrylate monomer (table 3), and about 50% of the oligomeric material (table 3), which overlaps the claimed endpoint of “about 30%.” See Ortho-McNeil Pharm, Inc. v. Caraco Pharm Labs, Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007) (construing “about 1:5” to encompass a range of ratios of at least 1:3.6 to 1:7.1).  Where ranges overlap, a prima facie case of obviousness is made out). In re Boesch, 617 F.2d 272, 275 (CCPA 1980).  See also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (a prima facie case of obviousness exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art) and In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005) (same).
Claims 13-15: Ganapathiappan et al. discloses dispensing one or more droplets of a porosity-forming composition onto the support, wherein the porosity-forming composition includes a glycol and is removable to form pores in the polishing article, and curing droplets of the precursor composition and the droplets of the porosity-forming composition prior to exposing the dispensed droplets of the curable resin precursor composition and the dispensed one or more droplets of the porosity-forming composition to an annealing or rinsing process (¶¶ 12-15, 244; fig. 13).
Claim 17: Ganapathiappan et al. discloses the viscosity being about 1 cP to about 20 cP (¶ 107), which overlaps the claimed range. Where ranges overlap, a prima facie case of obviousness is made out). In re Boesch, 617 F.2d 272, 275 (CCPA 1980).  See also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (a prima facie case of obviousness exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art) and In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005) (same).
Claim 21: Guichard et al. disclose the oligomer including a carboxylic acid hydrogen bonding group (¶ 115).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754